Conviction of violating the local option law, fine imposed being $30 and twenty days confinement in the county jail. There were two theories upon which this case was tried: one that appellant sold the liquor to the alleged purchaser; and second, that he was the agent of the purchaser and sent for the whisky with the purchaser's money. The court submitted the State's theory and refused a charge submitting appellant's. This was error.
There is another error in the record which would require a reversal to wit: the State was permitted to introduce through the witness Brown several sales made to Brown by appellant on different occasions. These sales are in no way connected with this case, and do not throw any light upon it. The judgment is reversed and the cause remanded.
Reversed and remanded.
Henderson, Judge, absent. *Page 22